Our answer to this inquiry is not controlled by the presumption that the act is constitutional, and the principle that we will not declare it unconstitutional unless it is so clear as to dispel all reasonable doubt. In re Opinions of the Justices, 209 Ala. 593, at page 598, 96 So. 487, at page 493, "Third." We are not dealing with an act, but a proposed act. We are not dealing with a case in court in which there appears a statement of facts whose effect upon the rights of persons is controlled by an enactment of the Legislature. We will presume that the Legislature meant only to do what it had authority to do under the Constitution, if we can do so consistently with the terms used, when we are dealing with a concrete situation.
But the question here involved is whether the proposed act would by its terms authorize a lottery, gift enterprise or scheme of that nature to be conducted though it may also authorize something not prohibited by § 65 of the Constitution. If the terms used in the proposed act are broad enough to be thus inclusive it would to that extent violate § 65 of the Constitution. It is not necessary that we find as a fact that a scheme such as is described in the majority opinion is precisely what is meant by the terms set forth. But if those terms are broad enough to include such a scheme and that scheme is prohibited by § 65, then an opinion must follow that because it is so broad, and to that extent it violates § 65 of the Constitution.
I am willing to concede that it would not violate § 65 of the Constitution for the Legislature to legalize a bet simply made upon the outcome of a horse or dog race or a game whose result is wholly determined by skill, judgment or discretion. But when either the winner or the amount of his gain is determined by chance not involving skill, judgment or discretion, the bet as a whole should be treated as controlled by chance. An act could not authorize a bet partly violative of the Constitution and partly not so violative, when the two elements unite in fixing the result.
I think the majority opinion fully supports the conclusion that the proposed act authorizes conduct violative of § 65 of the Constitution to the extent at least that the amount which the winner takes may be dependent upon chance not involving skill, judgment or discretion.